DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 08/27/2020. Claims 1-12 are pending in the Application with independent Claims 1, 5, 8 and 12. 
Continuity/Priority Information 
The present Application 17004230, filed 08/27/2020 claims foreign priority to REPUBLIC OF KOREA, Application no. 10-2020-0028455, filed 03/06/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 8 and 12, the limitation “a hit ratio table configured to store read success records as hit ratios” is indefinite because according to the claimed definition the hit ratio is the number of read successes. In mathematics, a ratio is a pair of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YANG (U.S. Pub. No. 20200133767) FILED: June 14, 2019. 
Regarding independent Claims 1, 5, 8 and 12, YANG discloses a data storage device and an adaptive data-reading method, comprising:
a storage (flash memory 180) configured to store data; FIG. 1 [0019] The data storage device 140 includes a flash memory 180 “a storage” and a controller 160. The computation unit 162 in the controller 160 may control the flash memory 180 according to the command from the host 120, such as writing data to a designated address of the 
a controller configured to perform a normal read operation based on a default read voltage in accordance with a read request of a host device; 
[0038] Referring FIG. 1 and FIG. 3, each time when the host 120 issues a read command to the controller 160, in block 310, the controller 160 may perform the default read operation. For example, the controller 160 may read page data from the flash memory 180 using the configuration of a default read threshold voltage.
and to perform a read retry operation using at least one retry read voltage when the normal read operation fails; [0038] When the controller 160 determines that the configuration of the default read threshold voltage is used and fails to correct the page data read from the flash memory 180 by the error-correction circuit 168, the controller 160 may perform the read-retry procedure. 
a hit ratio table configured to store read success records as hit ratios of retry read voltages; FIG. 4A a read-retry table hit ratio table. [0049] Specifically, the controller 160, for example, may first use the initial ranking (e.g., in a first order) shown in FIG. 4A to perform the default read operation and the subsequent read operations, and calculate the success count for read operations of the respective read threshold voltage of the read-retry table 141 that successfully exits the trial-and-error loop in a period (T) from a start time (e.g., time point t) to an end time (e.g., time point t+T).
each workload being associated with a set of retry read voltages;  
[0044] For example, the entries 1 to N in the read-retry table 141 may correspond to the configurations #1 to # N of the read threshold voltages, as shown in FIG. 4A. It 
a read voltage determiner “FIG. 4B, updated read-retry table” configured to determine the workload when the normal read operation fails, the retry read voltages in the selected set being ordered from a highest hit ratio to a lowest hit ratio.    
[0048] In an embodiment, the adaptive sorting method in the present invention can be performed according to the statistical data of successful read-retry operations and unsuccessful read-retry operations from the flash memory 180 performed by the controller 160, such as the success count and failure count of read-retry operations. 
 [0049] Then, at time point t+T, the controller 160 may sort the success count of the respective configuration of each read threshold voltage within the period T from time point t to time point t+T in descending order to obtain the second order. The controller 160 may replace the first order by the second order, and reset the counter of the respective configuration of each read threshold voltage. Afterwards, the controller 160 may sort the success count of the respective configuration of each read threshold voltage within the period T from time point t+T to time point t+2T in descending order to obtain a third order, and replace the second order by the third order, and so forth.
updating the hit ratios when the subsequent read operation is successful, [0046] Accordingly, after the updating, the controller 160 may start to perform the default read operation using the updated default read threshold voltage according to the updated order in arrow 420 in FIG. 4B.
 
the read voltage determiner is configured to update the hit ratio table.  FIG. 4B is a diagram of the updated read-retry table in accordance with FIG. 4A; [0046] For example, as depicted in FIG. 4B, after the controller 160 has perform the adaptive sorting method, original configuration #2 of the read threshold voltage in the second entry of the read-retry table 2 is set to the default read threshold voltage, and configuration #0 of the read threshold voltage is updated to the second entry of the read-retry table 141.

Regarding Claims 3, 7, 10, YANG discloses the workload is determined based on type of access to the storage for a read operation;  [0044] Referring FIG. 1, FIG. 3, and FIGS. 4A-4B, in an embodiment, the controller 160 may perform the procedure for reading page data in FIG. 3 in a predetermined order (e.g., arrow 410 in FIG. 4A). For example, the default read threshold voltage (e.g., can be referred to as configuration #0 of the read threshold voltage) is used to read the page data from the flash memory 180 (i.e., the default read operation in block 310).

Regarding Claims 4, 11, YANG discloses sequential read operation performed in response to a start logical address; see ABSTRACT. In response to a failure of the default read operation, the controller is configured to sequentially perform a read operation on the flash memory using a read threshold voltage with respect to each entry of a plurality of entries in a read-retry table, and replace the default read threshold voltage with the read threshold voltage corresponding to the read operation being successfully performed.
 a random read operation corresponding to a read operation  [0028] The address (e.g., number) of each entry in the read-retry table 141 may indicate the priority order of the read operation performed by the controller 160. For example, if the read-retry table 141 includes N entries, and each entry respectively corresponds to address #0.about.#(N-1). Alternatively, the priorities for entries #0.about.#(N-1) can be reversely ordered, such as the read threshold voltage Vth in the entry at address #(N-1) having the highest rank or priority, and the read threshold voltage Vth in the entry at address #0 having the lowest rank or priority.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: February 2, 2022
Non-Final Rejection 20220202
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov